 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL DEPOSIT INSURANCE
CORPORATION as Receiver for Broadway
Bank ex rel. LEE MONCHO,

 

 

Plaintiff, ORDER
-against- :

14 Civ. 6003 (GBD)
FIFTH THIRD BANK, N.A., as

successor-in-interest to MB FINANCIAL
BANK, N.A.,

Defendants.

GEORGE B. DANIELS, District Judge:
The Court will hear oral argument on Defendant’s Motion to Dismiss the Amended

Complaint, (ECF 43), on July 28, 2021 at 11:00 a.m.

Dated: May 25, 2021
New York, New York
SO ORDERED.

Giiro, 8 Donadle

GEOR DANIELS
TED-STATES DISTRICT JUDGE

 
